DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a reply to the request for Continued Examination (RCE) filed on 04/06/2022, in which Claim(s) 1-20 are presented for examination. Claim(s) 10, 12, 16 and 20 are amended. No claim(s) are cancelled or newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2022 has been entered.

Response to Argument
Double Patenting Rejection:
Applicant’s remarks regarding double patenting rejection have been acknowledged. Although the conflicting claims are not identical, they are not patentably distinct from each other. Therefore, the double patenting rejection is maintained.

Claim Rejections - 35 U.S.C. § 102 and 35 U.S.C. § 103:
Applicants’ arguments, see pages 12-15, filed 04/06/2022, regarding the U.S.C. 102 and 103 rejections of claims 1-20 have been fully considered but they are not persuasive.
Applicants argue that “The combination fails to teach or suggest (e.g., claim 1), “signing the message, using a processor on the computer implementing a trapdoor…””. 
Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., The combination also fails to teach or suggest " wherein a private key of the digital signature system comprises predetermined coefficients of a function," as recited in claim 1 (see page 12 of the Remarks)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments with respect to the rejection of claim 11, “The cited art also fails to teach or suggest (e.g, claim 11), a first invertible linear transformation as an input function into the trapdoor; and a second invertible linear transformation as an output function from the trapdoor”, have been considered but are moot in view of the new ground(s) of rejection.
Therefore, the rejection is maintained.

Applicant is encouraged to schedule an interview with the Examiner prior to the next communication to compact prosecution of the case.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 limitation “the part Ro T” should be “a part Ro T” since the term “part Ro T” is mentioned the very first time in the claims.
Claim 10 limitation “the private key” should be “a private key” since the term “private key” is mentioned the very first time in the claims.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over:
          Claims 1-20 of copending Application 16/051,248.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Copending Application #: 16/051,248
Current Application #: 16/051,226
Claim 1. A method, comprising: 
receiving a plaintext message to be encrypted as input data into a computer in accordance with protocols of an asymmetric cryptography system; 

encrypting the plaintext message, using a processor on the computer and a public key comprising two components, each component presenting a polynomial mapping of at least degree 4; and 

outputting a ciphertext as an encrypted version of the input plaintext message, the ciphertext comprising two components, each component having at least degree 4.  
Claim 1. A method, comprising: 
receiving a message to be signed as input data into a computer in accordance with protocols of a digital signature system; 

signing the message, using a processor on the computer implementing a trapdoor having a core polynomial map G involving three multivariate polynomial mapping functions R, T, and F as combined to form a triangle composition; and 

outputting a signature for the message, wherein one of the three multivariate polynomial mapping functions has degree 4 and two of the three multivariate polynomial mapping functions have degree 2. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2, 6, 10  and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sella et al. (US 2013/0177151 A1) in view of Yasuda et al. (US 2015/0280914 A1) further in view of Domingo Gomez-Perez et al. ("Common composites of triangular polynomial systems and hash functions", 2016, "Journal of Symbolic Computation 72", pages 182-195).
Regarding Claim 1, Sella discloses A method, comprising: 
receiving a message to be signed as input data into a computer in accordance with protocols of a digital signature system ([0026], “To generate a digital signature over a message”, [0002], “Public-key cryptographic techniques (i.e. asymmetric cryptography)”); 
signing the message, using a processor on the computer implementing a trapdoor having multivariate polynomial mapping functions ([0026], “To generate a digital signature over a message, a processor solves the first multivariate polynomial mapping using a vector of verification values extracted from the message and the known trapdoor”); and 
outputting a signature for the message ([0002], “compute an electronic signature over a given message”), 
Sella does not explicitly teach but Yasuda teaches
a core polynomial map G involving three multivariate polynomial mapping functions R, T, and F; wherein one of the three multivariate polynomial mapping functions has degree 4 and two of the three multivariate polynomial mapping functions have degree 2 ([0010], “a polynomial of degree n” (n=4), “three polynomials u, f, and g of degree n” (n=2)).
Sella and Yasuda are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a asymmetric cryptographic system (as disclosed by Sella) using a core polynomial map involving three multivariate polynomial mapping functions (as taught by Yasuda). The motivation/suggestion would have been to provide better security in a cloud environment.
The combined teaching of Sella and Yasuda does not explicitly teach but Gomez-Perez teaches three multivariate polynomial mapping functions as combined to form a triangle composition (page 183, 2. “Common composites of rational function systems”, page 184, 2.2 “Triangular polynomial systems”).
Sella, Yasuda and Gomez-Perez are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a asymmetric cryptographic system using a core polynomial map involving three multivariate polynomial mapping functions (as taught by the combined teaching of Sella and Yasuda) to form a triangle composition (as taught by Gomez-Perez). The motivation/suggestion would have been to increase the security based on the difficulty of solving systems of polynomial equations.

Regarding Claim 2, the combined teaching of Sella, Yasuda and Gomez-Perez teaches wherein the multivariate polynomial mapping function F comprises F(x1, . . . , xn) as an invertible multivariate polynomial mapping function of degree 4, the multivariate polynomial mapping function T comprises T(x1, . . . x2n) as a multivariate mapping function of degree 2, such that ((xn+1, . . . , x2n) can be solved given any (x1, . . . , xn) and (y1, . . . , yn): T=T(x1, . . . , x2n), and the multivariate polynomial mapping function R comprises R(y1, . . . , yn) as a random multivariate polynomial mapping function of degree 2, wherein the core polynomial map G is defined as: (z1, . . . zn)=G(x1, . . . ,x2n)=F(x1, . . . ,xn)+R(T(x1, . . . ,x2n)) (Yasuda, [0010], “a polynomial of degree n” (n=4), “three polynomials u, f, and g of degree n” (n=2), The plaintext data (m) is encrypted using the public key (pk) such that the cipher text equals (c0, c1) where c0 and c1 are calculated using polynomials of degree n (u, f, and g)),
wherein the signing the message, using the processor on the computer implementing the trapdoor having the core polynomial map G involving three multivariate polynomial mapping functions R, T, and F as combined is to form the triangle composition and a dual-triangle composition to reduce a key size of the signature (Sella, [0026], Yasuda, [0010], Gomez-Perez, page 183, 2. “Common composites of rational function systems”, page 184, 2.2 “Triangular polynomial systems” to form the triangle composition and a dual-triangle composition to reduce a key size).

Regarding Claim 6, the combined teaching of Sella, Yasuda and Gomez-Perez teaches wherein the multivariate polynomial map function of degree 4 comprises a random multivariate polynomial map function R(x1, . . . , xn), one multivariate polynomial mapping function of degree 2 comprises multivariate polynomial mapping function T(x1, . . . , x2n) such that (x1, . . . , x2n) can be solved given any (x1, . . . , xn) and (y1, . . . , yn)=T(x1, . . . , x2n), and the other multivariate polynomial map of degree 2 comprises an invertible multivariate polynomial map function F(y1, . . . , yn), and wherein the triangle composition mechanism comprises a core polynomial map G: (z1, . . . ,zn)=G(x1, . . . ,x2n)=R(x1, . . . ,xn)+F(T(x1, . . . x2n)) (Yasuda, [0010], “a polynomial of degree n” (n=4), “three polynomials u, f, and g of degree n” (n=2), The plaintext data (m) is encrypted using the public key (pk) such that the cipher text equals (c0, c1) where c0 and c1 are calculated using polynomials of degree n (u, f, and g)”, Gomez-Perez, page 183, 2. “Common composites of rational function systems”, page 184, 2.2 “Triangular polynomial systems” to form the triangle composition).

Regarding Claim 10, the combined teaching of Sella, Yasuda and Gomez-Perez teaches The method of claim 1, as implemented in a cloud service, wherein R is random, the part Ro T is random and has no linear relationship with F, and wherein variables of F and variables of Ro T are non-linearly mixed together (Yasuda, [0018], “stores the encrypted text E(T) in a database of the cloud”, Gomez-Perez, page 183, 2. “Common composites of rational function systems”, page 184, 2.2 “Triangular polynomial systems”), wherein the private key of the digital signature system is used to sign the message (Sella, [0024], “The private key is used for signing”, [0025], “the definition of the private key takes as its point of departure a first multivariate polynomial mapping, made up of a set of multivariate polynomial equations over a first group of variables in F”).

Regarding Claim 20, Sella discloses An apparatus, comprising: 
at least one processor; and a memory device storing instructions permitting the processor to execute a trapdoor for an asymmetric cryptography system ([0002], “Public-key cryptographic techniques (i.e. asymmetric cryptography)”, [0007], “A processor digitally signs a message”, [0011], “cryptographic apparatus, including a memory”), the trapdoor comprising instructions tangibly embodied in the memory device to: 
receive a plaintext message to be signed as input data into a computer in accordance with protocols of digital signature system ([0026], “To generate a digital signature over a (plaintext) message”); 
signing the message, using a processor on the computer implementing a trapdoor having multivariate polynomial mapping functions ([0007], “A processor digitally signs a message”, [0026], “To generate a digital signature over a (plaintext) message, a processor solves the first multivariate polynomial mapping using a vector of verification values extracted from the message and the known trapdoor”); and 
output a signature for the message ([0002], “compute an electronic signature over a given message”), 
Sella does not explicitly teach but Yasuda teaches
a core polynomial map G involving three multivariate polynomial mapping functions; wherein one of the three multivariate polynomial mapping functions has degree of at least 4 and two of the three multivariate polynomial mapping functions have degree of at least 2 ([0010], “a polynomial of degree n” (n=4), “three polynomials u, f, and g of degree n” (n=2)).
Sella and Yasuda are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a asymmetric cryptographic system (as disclosed by Sella) using a core polynomial map involving three multivariate polynomial mapping functions (as taught by Yasuda). The motivation/suggestion would have been to provide better security in a cloud environment.
The combined teaching of Sella and Yasuda does not explicitly teach but Gomez-Perez teaches three multivariate polynomial mapping functions as combined to form selectively either a triangle or dual-triangle composition (page 183, 2. “Common composites of rational function systems”, page 184, 2.2 “Triangular polynomial systems”).
Sella, Yasuda and Gomez-Perez are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a asymmetric cryptographic system using a core polynomial map involving three multivariate polynomial mapping functions (as taught by the combined teaching of Sella and Yasuda) to form a triangle composition (as taught by Gomez-Perez). The motivation/suggestion would have been to increase the security based on the difficulty of solving systems of polynomial equations.

Claims 11, 12  and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sella et al. (US 2013/0177151 A1) in view of Yasuda et al. (US 2015/0280914 A1) further in view of Domingo Gomez-Perez et al. ("Common composites of triangular polynomial systems and hash functions", 2016, "Journal of Symbolic Computation 72", pages 182-195) and further in view of Tang et al. (US 2017/0070348 A1).
Regarding Claim 11, Sella discloses A computer program product as tangibly embodied on a non-transitory memory device wherein the non-transitory memory device comprises computer-readable instructions that define a trapdoor for an asymmetric cryptography system ([0002], “Public-key cryptographic techniques (i.e. asymmetric cryptography)”, [0026], “To generate a digital signature over a message, a processor solves the first multivariate polynomial mapping using a vector of verification values extracted from the message and the known trapdoor”),
wherein the computer-readable instructions include signing a message, implementing the trapdoor including multivariate polynomial mapping functions ([0026], “To generate a digital signature over a message, a processor solves the first multivariate polynomial mapping using a vector of verification values extracted from the message and the known trapdoor”),
Sella does not explicitly teach but Yasuda teaches
using a multivariate polynomial mapping function of degree 4 and two multivariate polynomial mapping functions each of degree 2; a core polynomial map involving at least three multivariate polynomial mapping functions ([0010], “a polynomial of degree n” (n=4), “three polynomials u, f, and g of degree n” (n=2)).
Sella and Yasuda are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a asymmetric cryptographic system (as disclosed by Sella) using a core polynomial map involving three multivariate polynomial mapping functions (as taught by Yasuda). The motivation/suggestion would have been to provide better security in a cloud environment.
The combined teaching of Sella and Yasuda does not explicitly teach but Gomez-Perez teaches using a triangle composition mechanism; three multivariate polynomial mapping functions as combined to form a triangle composition (page 183, 2. “Common composites of rational function systems”, page 184, 2.2 “Triangular polynomial systems”).
Sella, Yasuda and Gomez-Perez are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a asymmetric cryptographic system using a core polynomial map involving three multivariate polynomial mapping functions (as taught by the combined teaching of Sella and Yasuda) to form a triangle composition (as taught by Gomez-Perez). The motivation/suggestion would have been to increase the security based on the difficulty of solving systems of polynomial equations.
The combined teaching of Sella, Yasuda and Gomez-Perez does not explicitly teach but Tang teaches
wherein the trapdoor further comprises: a first invertible linear transformation as an input function into the trapdoor; and a second invertible linear transformation as an output function from the trapdoor ([0035] [0059], “an invertible linear transformation”, [0044], “a special and secure trapdoor”),
Sella, Yasuda, Gomez-Perez and Tang are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a asymmetric cryptographic system using a core polynomial map involving three multivariate polynomial mapping functions to form a triangle composition (as taught by the combined teaching of Sella, Yasuda and Gomez-Perez) with the trapdoor comprising invertible linear transformation (as taught by Tang). The motivation/suggestion would have been to overcome design deficiencies in existing systems, with high security and operation efficiency (Tang, [0007]).

Regarding Claim 12, the combined teaching of Sella, Yasuda, Gomez-Perez and Tang teaches the multivariate polynomial map function of degree 4 comprises an invertible multivariate polynomial map function F(x1, . . . , xn), one multivariate polynomial mapping function of degree 2 comprises a multivariate polynomial mapping function T(x1, . . . , x2n) such that (x1, . . . , x2n) can be solved given any (x1, . . . , xn) and (y1, . . . , yn)=T(x1, . . . , x2n), and the other multivariate polynomial map of degree 2 comprises a random multivariate polynomial map function R(y1, . . . , yn), and wherein the triangle composition mechanism comprises a core polynomial map G: (z1, . . . ,zn)=G(x1, . . . ,x2n)=F(x1, . . . ,xn)+R(T(x1, . . . x2n)) (Yasuda, [0010], “a polynomial of degree n” (n=4), “three polynomials u, f, and g of degree n” (n=2), The plaintext data (m) is encrypted using the public key (pk) such that the cipher text equals (c0, c1) where c0 and c1 are calculated using polynomials of degree n (u, f, and g)”, Gomez-Perez, page 183, 2. “Common composites of rational function systems”, page 184, 2.2 “Triangular polynomial systems” to form the triangle composition), wherein a private key of the digital signature system comprises one of the three multivariate polynomial mapping functions (Sella, [0024], “The private key is used for signing”, [0025], “the definition of the private key takes as its point of departure a first multivariate polynomial mapping, made up of a set of multivariate polynomial equations over a first group of variables in F”).

Regarding Claim 16, the combined teaching of Sella, Yasuda, Gomez-Perez and Tang teaches wherein the multivariate polynomial map function of degree 4 comprises a random multivariate polynomial map function R(x1, . . . , xn), one multivariate polynomial mapping function of degree 2 comprises multivariate polynomial mapping function T(x1, . . . , x2n) such that (x1, . . . , x2n) can be solved given any (x1, . . . , xn) and (y1, . . . , yn)=T(x1, . . . , x2n), and the other multivariate polynomial map of degree 2 comprises an invertible multivariate polynomial map function F(y1, . . . , yn), and wherein the triangle composition mechanism comprises a core polynomial map G: (z1, . . . ,zn)=G(x1, . . . ,x2n)=R(x1, . . . ,xn)+F(T(x1, . . . x2n)) (Yasuda, [0010], “a polynomial of degree n” (n=4), “three polynomials u, f, and g of degree n” (n=2), The plaintext data (m) is encrypted using the public key (pk) such that the cipher text equals (c0, c1) where c0 and c1 are calculated using polynomials of degree n (u, f, and g)”, Gomez-Perez, page 183, 2. “Common composites of rational function systems”, page 184, 2.2 “Triangular polynomial systems” to form the triangle composition).

Allowable Subject Matter
Claims 3, 7, 13 and 17 are objected to as being dependent upon rejected base claims 1 and 11, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the double patenting rejection issued in this office action against claims 1-20 of copending application 16/051,248 by filing a valid eTD.
Claims 3, 7, 13 and 17 are allowable over prior arts if rewritten in independent form including all of the limitations of the base claim and any intervening claims since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the limitations of the claims.
Claims 4-5, 8-9, 14-15 and 18-19 are allowable in view of their dependencies on claims 3, 7, 13 and 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186. The examiner can normally be reached Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497